—Judgments, Supreme Court, New York County (Daniel P. FitzGerald, J.) rendered December 17, 1991, convicting defendant, after a jury trial, of attempted murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree, and, upon his plea of guilty, of criminal possession of a weapon in the second degree and robbery in the second degree, and sentencing him, as a persistent felony offender, to concurrent terms of 20 years to life, unanimously affirmed.
The People proved defendant’s guilt beyond a reasonable doubt when an eyewitness heard defendant discharge one shot and observed him discharge a second into the victim. Defendant’s claim that the prosecutor elicited hearsay testimony from a witness is unpreserved for appellate review since defense counsel merely proffered a general objection (People v West, 56 NY2d 662). Nor would we reverse in the interest of justice where there was no out-of-court statement elicited (compare, People v Brensic, 70 NY2d 9). The complained-of evidence was offered only to show that the officers made efforts to locate the potential eyewitnesses in the vicinity of the crime. Similarly, the testimony concerning what the officers did mentioned by the People in summation was a fair response to defense counsel’s attacks on the People’s witness (see, People v DAlessandro, 184 AD2d 114, lv denied 81 NY2d 884). Concur—Murphy, P. J., Ellerin, Kupferman, Williams and Tom, JJ.